Judgment, Supreme Court, Bronx County (John Moore, J.), rendered December 7, 1998, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 20 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The complainant identified defendant minutes after the robbery and the police recovered from defendant’s possession property stolen during the robbery.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the summation generally constituted fair comment on the evidence in response to issues raised by defendant and that, in any event, the summation did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.